Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER STATEMENT
This action is responsive to the amendment filed on 12/08/2021. Of the original claims 1-15, applicant amended claims 1, 2, 6, 7, 11 and 12, and  cancelled claims 3-5, 6-8 and 13-15 in the amendment. Therefore, the claims 1, 2, 6,7, 11 and 12 are pending.

Summary of this Office Action
Applicants' arguments/remarks filed on 12/08/2021 has been fully considered and the claims 1, 2, 6, 7 , 11 and 12 as presented are deemed to be allowable over the cited and searched prior art of record as described below:

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the unique feature order of combination of elements of: “the respective storage areas for the one or more other management devices provided in the management device, belonging to the one hierarchy, do not store information stored in respective issued information storage areas for own devices provided in one or more of the plurality of management devices belonging to a hierarchy two or more below the one hierarchy, wherein the management device belonging to the one hierarchy is connected to the one or more of the plurality of management devices belonging to the hierarchy immediately below the one hierarchy, wherein the management device is configured to detect fraud of cryptocurrency by comparing contents stored in the respective storage areas for the one or more other management devices included in the management device belonging to the one hierarchy with contents stored in the respective issued information storage areas for own devices provided in the one or more of the plurality of management devices belonging to the hierarchy immediately below the one hierarchy, and wherein the system is further configured to detect fraud of cryptocurrency by determining whether the contents stored in the respective storage areas for the one or more other management devices and the contents stored in the respective issued information storage areas for own devices provided in the one or more of the plurality of management devices match“ in a system and method for detecting fraud in cryptocurrency using plurality of management devices.
The reasons for allowance for all the other independent claims is the same as set forth for claim 1 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated May 22,2020, see pages 8-12 are persuasive that claims as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The current combination order of elements of claim set is integrated into a practical application by providing technical solution to problem of need of calculation of special hash value requiring enormous calculation amount in detecting fraud in cryptocurrency (see Specification: paragraph [0003, 0005, 0022 and 0029]). The order combination of element of claim  provides issued information storage areas for own devices (A) and issued information storage areas for other devices (B and C)  in a management device belonging one hierarchy, and issued other devices storing information stored in issued information storage areas for own devices (B and C) provided in management devices belonging to hierarchy immediately below the one hierarchy and connecting management devices belonging to second hierarchy immediately below to a management device belonging to a first hierarchy enabling the cryptocurrency system to share or synchronize information between the issued information storage areas for the other devices (B and C) in first hierarchy and issued information storage areas for own devices (B and C) provided in management devices  belonging to the hierarchy immediately below the one hierarchy  and detect fraud  in cryptocurrency by comparing and matching content stored in issued information storage areas for other devices (B and C) provided in the management device belonging one hierarchy with contents including cryptocurrency ID stored in issued information storage areas for own devices (B  and C) provided in the management devices belonging to the hierarchy below the one hierarchy  without enormous calculation enabling management device and cryptocurrency system to operate the entire system smoothly (see Fig. 9; paragraph [0009, 0070-0074]). The claims are eligible because they do not recite a judicial exception (Step 2A: NO) as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited/searched prior arts, the notable prior art of Cochran et al. disclose hierarchical data storage system with hierarchy of storage devices with respective class hierarchy and controller couple to storage device hierarchy selectively controls access to the hierarchy of storage device (see abstract). Sungard teaches hierarchical storage management (HSM) that moves data between tiered storage devices depending upon performance requirement (see page 1).The foreign prior art of Hideo et al. teach comparing data plurality of storage area and detect fraud due to inconsistency between the two storage areas (see abstract, paragraph [0006]). None of the cited and updated searched prior arts disclosed the combination of element of claims of the allowed unique features as listed and described above. the claims 1, 2, 6, 7, 11 and 12 are deemed to be allowable over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        03/22/2022